 Case 1:17-cv-01673-CFC Document 11 Filed 12/23/19 Page 1 of 4 PageID #: 167




              IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF DELAWARE
GERHARD HECKERMANN, derivatively on
behalf of CPI CARD GROUP, INC.,                 Case No.: 17-cv-1673-CFC

                  Plaintiff,

                     vs.

STEVEN MONTROSS, DAVID BRUSH,
JERRY DREILING, DIANE FULTON,
DAVID PEARCE, ROBERT PEARCE,
NICHOLAS PETERS, DAVID ROWNTREE,
BRADLEY SEAMAN, TRICOR PACIFIC
CAPITAL PARTNERS (FUND IV), LIMITED
PARTNERSHIP, TRICOR PACIFIC CAPITAL
PARTNERS (FUND IV) US, LIMITED
PARTNERSHIP, and TRICOR PACIFIC
CAPITAL, INC.

                Defendants,

                    and

CPI CARD GROUP, INC.,

                 Nominal Defendant.


               PLAINTIFF’S UNOPPOSED MOTION FOR
             PRELIMINARY APPROVAL OF SETTLEMENT

     Plaintiff Gerhard Heckermann (“Plaintiff”) moves for entry of an Order: (1)

granting preliminary approval of the proposed Settlement as set forth in the

Stipulation and Agreement of Settlement dated December 18, 2019 (the
    Case 1:17-cv-01673-CFC Document 11 Filed 12/23/19 Page 2 of 4 PageID #: 168



“Stipulation”)1; (2) approving the Parties’ proposed method and manner of

providing notice of the Settlement to current CPI Card Group, Inc. stockholders;

(3) scheduling a hearing at which time the Court will consider (a) the Parties’

request for final approval of the Settlement, and entry of a final order and judgment

and (b) Plaintiff’s Counsel’s application for an award of attorneys’ fees and

reimbursement of expenses, and Plaintiff’s application for a service award; and (4)

granting such other relief as the Court deems just and proper.

        In connection with preliminary approval of the Settlement, Plaintiff requests

that the Court establish dates by which the Notice will be provided and by which

current CPI stockholders may object to the Settlement. Plaintiff also requests that

the Court set the date for the Settlement Hearing. The proposed schedule, which is

consistent with the proposed Preliminary Approval Order (attached as Exhibit C to

the Stipulation), is extended to include briefing on the Settlement, which will be

heard at the Settlement Hearing. Plaintiff respectfully requests that the Court

establish the following schedule:

                          Event                                  Deadline

      CPI shall issue the Notice of the Settlement Within ten (10) calendar
      substantially in the form of Exhibit B via a days after entry of the

1
  Unless otherwise defined herein, all defined terms shall have the meanings as set
forth in the Stipulation, which is attached as Exhibit 1 to the Declaration of
Timothy Brown in Support of Plaintiff’s Unopposed Motion for Preliminary
Approval of Settlement.


                                          2
 Case 1:17-cv-01673-CFC Document 11 Filed 12/23/19 Page 3 of 4 PageID #: 169




                         Event                                 Deadline

    press release on GlobeNewswire, file the          Preliminary Approval
    Notice and Stipulation with the SEC on Form       Order
    8-K, and post the Notice together with the
    Stipulation on CPI’s corporate website, or per
    the means required by the Court.
    Deadline for filing and serving all opening       At least twenty-one (21)
    briefs and supporting documents in support of     calendar days prior to the
    the Settlement, including the Fee and Expense     Settlement Hearing
    Award and Service Award
    Deadline for current CPI stockholders to          At least fourteen (14)
    submit objections and any response papers in      calendar days prior to the
    opposition to the Settlement, Fee and Expense     Settlement Hearing
    Award, and Service Award
    Deadline for Defendants’ Counsel to file and      At least ten (10) calendar
    serve affidavit or declaration of the issuance,   days prior to the
    filing, and posting of the Notice                 Settlement Hearing
    Deadline for filing reply papers in further       At least seven (7)
    support of the Settlement, including the Fee      calendar days prior to the
    and Expense Award and Service Award, or in        Settlement Hearing
    response to objections, if any
    Date of Settlement Hearing                        At least fifty-five (55)
                                                      calendar days after entry
                                                      of the Preliminary
                                                      Approval Order

      This schedule is similar to those used in numerous other shareholder

derivative settlements and provides sufficient due process to current CPI

stockholders with respect to their rights concerning the Settlement.

      In support of this motion, Plaintiff relies upon the accompanying Brief in

Support, the Declaration of Timothy Brown in Support of Plaintiff’s Unopposed

Motion for Preliminary Approval of Settlement, the Stipulation and exhibits

annexed thereto, and all prior pleadings and proceedings.

                                         3
 Case 1:17-cv-01673-CFC Document 11 Filed 12/23/19 Page 4 of 4 PageID #: 170



     Defendants do not oppose this motion.

Dated: December 23, 2019           Respectfully submitted,

                                   FARNAN LLP

                                   /s/ Brian E. Farnan
                                   Brian E. Farnan (#4089)
                                   Michael J. Farnan (#5165)
                                   919 N. Market St., 12th Floor
                                   Wilmington, DE 19801
                                   Telephone: (302) 777-0300
                                   Facsimile: (302) 777-0301
                                   Email: bfarnan@farnanlaw.com
                                           mfarnan@farnanlaw.com

                                   THE BROWN LAW FIRM, P.C.
                                   Timothy Brown
                                   240 Townsend Square
                                   Oyster Bay, NY 11771
                                   Telephone: (516) 922-5427
                                   Facsimile: (516) 344-6204
                                   E-mail: tbrown@thebrownlawfirm.com

                                   THE ROSEN LAW FIRM, P.A.
                                   Phillip Kim
                                   275 Madison Avenue, 40th Floor
                                   New York, NY 10016
                                   Telephone: (212) 686-1060
                                   Facsimile: (212) 202-3827
                                   E-mail: pkim@rosenlegal.com

                                   Counsel for Plaintiff




                                      4
